DETAILED ACTION

The applicant amended claims 1-6, 8, 11-16, and 20 in the amendment received on 01-31-2022.

The applicant cancelled claims 7 in the amendment received on 01-31-2022

Claims 1-6, and 8-20 are pending.

Allowable Subject Matter

Claims 1-6, and 8-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Claims 1, 16, and 20 similarly define the distinct features, “receiving, at a system entry point to the CEC system, an incoming customer communication from a customer originating from outside the CEC system, wherein the incoming customer communication is drafted by a human person, further wherein the system entry point comprises one of a telephone, an IVR system, an electronic mail or messaging system, or a scanner; creating a routing log associated with the incoming customer communication, wherein the routing log includes a log entry for each system routing point and each manual routing point to which the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL MESA whose telephone number is (571)270-7211.  The examiner can normally be reached on M-F 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




JOEL MESA
Examiner
Art Unit 2447


/J. M./
Joel Mesa
Examiner, Art Unit 2447



/SURAJ M JOSHI/Primary Examiner, Art Unit 2447